Citation Nr: 1527996	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2012; a statement of the case was issued in November 2013; and a substantive appeal was received in December 2013.   

The United States Court of Appeals for Veterans Claims (the Court) indicated that the VA cannot unduly limit its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].  In light of Clemons, and in view of the Veteran's symptomatology and his diagnoses of depressive disorder and anxiety, the Board has expanded the issue to include any acquired psychiatric disability. The issue is as stated on the title page.

The RO issued a March 2015 rating decision in which it denied increased ratings for diabetic nephropathy and diabetes mellitus with erectile dysfunction.  It also denied entitlement a total disability rating based on unemployability (TDIU).  The Veteran has not appealed these determinations and the issues are not before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The RO denied the Veteran's claim based on the July 2011 VA psychiatric report that reflects that the Veteran did not meet the criteria for a diagnosis of PTSD. Instead, the examiner diagnosed the Veteran with a depressive disorder, not otherwise specified.  The Board notes that VA outpatient treatment records dated October 2012 and April 2013 also reflect diagnoses of a depressive disorder and anxiety (VVA, Document 15, pgs. 402, 517).  

As the Board noted above (and as the Veteran's representative argued in its April 2014 Brief (VVA)) the Veteran's claim encompasses all psychiatric disabilities.  Consequently, the findings of the July 2011 VA examiner are incomplete inasmuch as they do not address all the relevant issues.  Specifically, the examiner did not address whether the Veteran's psychiatric disability is related to service.  

Additionally, the Board notes that the examiner did not comment on the positive nexus opinion put forth by Dr. M.O.S. in an April 2012 correspondence.

The Board finds that a new examination is warranted for the purpose of determining the nature and etiology of the Veteran's psychiatric disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric disability/disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability began during or is causally related to service, to include as to the conceded in-service stressor of fearing for his life during his tour of duty in Vietnam. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should also address the April 2012 opinion of Dr. M.O.C.

 2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


